DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 4/2/20.  Claims 1-11 and 23-24 canceled.  Claims 15, 17, 19, 20, 21, 22, amended.  Claims 23-24 canceled. Claims 25-33 newly added.  Claims 12-33 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Byun US Publication No. 2015/0179129 cited by applicant.
Re Claim 12, Byun discloses an electronic price tag, comprising: a first display, configured to display at least one piece of first product information of at least one first product in an area where the electronic price tag is located, the at least one piece of first 
Byun does not specifically discloses that the second product  has  a discounted price, or (ii) at least one product each associated with the first product and having a discounted total price incurred when purchased together with the first product but discloses that the promotion information displayed is not particularly limited (p42).
Given the teachings of Byun it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun such that the at least one second product being (i) at least one product each associated with the first product and having a discounted price, or (ii) at least one product each associated with the first product and having a discounted total price incurred when purchased together with the first product.
As suggested by Byun displayed information is not particularly limited as long as it is information distinguished from general product information (P42).

Re Claim 14, Byun discloses the electronic price tag according to claim 13, wherein the at least one piece of second product information comprise the name information, the price information, and the location information of the at least one second product (P42, P10, P33).
Re Claim 15, Byun discloses the electronic price tag according to claim 12, further comprising: a target response object determining device, configured to determine a target response object (number of products) according to a position (single or divided positon) of the electronic price tag when receiving a first input operation (P12,); and a notification message transmitter, configured to transmit a notification message to the target response object (P12,)).
Re Claim 16, Byun discloses the electronic price tag according to claim 15, wherein the target response object determining device is further configured: to take one of response objects obtained in advance, which is closest to the position of the electronic price tag, as the target response object; or to take one of the response objects (number of products) obtained in advance, which is arranged corresponding to the position ( single or divided position ) of the electronic price tag, as the target response object (P12).
Re Claim 17, Byun discloses the electronic price tag according to claim 12, wherein the second display is further configured to display a plurality of pieces of the second product information of a plurality of the second products sequentially when there 
Re Claim 25, Byun discloses a method for displaying product information for an electronic price tag, wherein the electronic price tag comprises a first display, a trigger instruction receiver, and a second display, the method comprising: displaying, by the first display, at least one piece of first product information of at least one first product in an area where the electronic price tag is located, the at least one piece of first product information comprising at least one of name information and price information of the at least one first product (P10, P33, P42); and  New U.S. National Stage Application Attorney Docket No. 0190/0186PUS1 Preliminary Amendment Page 6 of 9 receiving, by the trigger instruction receiver, a trigger instruction, and displaying, by the second display, at least one piece of second product information of at least one second product, the at least one second product being (i) at least one product each associated with the first product  (P10, P33, P42) , and the at least one piece of second product information comprising at least one of name information, price information, and location information of the at least one second product (P42).  
Byun does not specifically discloses that the second product  has  a discounted price, or (ii) at least one product each associated with the first product and having a discounted total price incurred when purchased together with the first product but discloses that the promotion information displayed   is not particularly limited (P42)
Given the teachings of Byun it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun such that the at least one second product being (i) at least one product each associated with the first product and having a discounted price, or (ii) at least one 
As suggested by Byun displayed information is not particularly limited as long as it is information distinguished from general product information (P42).
Re Claim 26, Byun discloses the method according to claim 25, wherein the at least one piece of first product information comprise the name information and the price information of the at least one first product (P42).  
Re Claim 27, Byun discloses the method according to claim 26, wherein the at least one piece of second product information comprise the name information, the price information, and the location information of the at least one second product (P42).  
Re Claim 28, Byun discloses the method according to claim 25, further comprising: determining a target response object according to a position (single or divided positon)   of the electronic price tag when receiving a first input operation by the trigger instruction receiver; and transmitting, by the trigger instruction receiver, a notification message to the target response object (p12).  
Re Claim 29, , Byun discloses the method according to claim 28, wherein the determining the target response object according to the position of the electronic price tag comprises: taking, by the electronic price tag, one of the response objects obtained in advance, which is closest to the position of the electronic price tag, as the target response object; or taking, by the electronic price tag, one of response objects (number of products) obtained in advance, which is arranged corresponding to the position  (single or divided positon)  of the electronic price tag, as the target response object(P12).  

Re Claim 30, Byun discloses the method according to claim 25   wherein the displaying the at least one piece of second product information of the at least one second product comprises: displaying, by the second display, a plurality of pieces of the second product information of a plurality of the second products sequentially when there is the plurality of the second products (P5, P7, P42, P49 plurality of pieces of second product information is displayed once the data packet is updated).    

Claims 18, 19, 22, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Byun US Publication No. 2015/0179129 cited by applicant  in view of Byun et al. US  Publication No, 2012/0133623, herein referred to as Byun 623.
Re Claim 18, Byun discloses the electronic price tag according to claim 17, but does not specifically discloses: a switcher, configured to switch the second product information of the second product which is currently displayed on the electronic price tag to the second product information of another one of the plurality of the second products when receiving a second input operation.
However Byun 623 discloses a switcher, configured to switch the second product information of the second product which is currently displayed on the electronic price tag to the second product information of another one of the plurality of the second products when receiving a second input operation (abstract, P14).
Given the teachings of Byun 623 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun with a switcher, configured to switch the second product information 
Doing so would provide an electronic shelf label (ESL) capable of switching a plurality of images displaying product information and providing product-related information for a manager or the like (P8). 
Re Claim 19, Byun discloses the electronic price tag according to claim 12, but does not specifically  disclose  a comments information display, configured to display at least one piece of comments information of the second product which is currently displayed on the electronic price tag when receiving a third input operation.
However Byun 623 discloses   a comments (inventory) information display, configured to display at least one piece of comments information of the second product which is currently displayed on the electronic price tag when receiving a third input operation (P22, P32).
Given the teachings of Byun 623 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun with a comments information display, configured to display at least one piece of comments information of the second product which is currently displayed on the electronic price tag when receiving a third input operation.
Doing so would provide an electronic shelf label (ESL) capable of switching a plurality of images displaying product information and providing product-related information for a manager or the like (P8). 

Byun 623 discloses the trigger (Display signal) instruction is obtained by a sensor provided in the electronic price tag or on a shelf (P9 and P43).    
Given the teachings of Byun 623 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun with the trigger instruction is obtained by a sensor provided in the electronic price tag or on a shelf.
As suggested by Byun doing so reduces damage to the electronic shelf label as compared to a mechanical switch and lower the manufacturing costs of the electronic shelf label due to the low price (P42).
Re Claim 31, Byun discloses the method according to claim 30, but fails to disclose wherein the electronic price tag further comprises a switcher, the method further comprising: switching, by the switcher, the second product information of the second product which is currently displayed on the electronic price tag to the second product information of another one of the plurality of the second products when receiving a second input operation.  
However Byun 623 discloses switching, by the switcher, the second product information of the second product which is currently displayed on the electronic price tag to the second product information of another one of the plurality of the second products when receiving a second input operation (abstract, P14).

Doing so would provide an electronic shelf label (ESL) capable of switching a plurality of images displaying product information and providing product-related information for a manager or the like (P8). 
Re Claim 32, Byun discloses the method according to claim 25, but fails to disclose wherein the electronic price tag further comprises a comments information display, the method further comprising: displaying, by the comments information display, at least one piece of comments information of the second product which is currently displayed on the electronic price tag when receiving a third input operation.  
Byun 623 discloses wherein the electronic price tag further comprises a comments information display, the method further comprising: displaying, by the comments information display, at least one piece of comments information of the second product which is currently displayed on the electronic price tag when receiving a third input operation (P22, P32).
Given the teachings of Byun 623 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun with wherein the electronic price tag further comprises a comments information display, the method further comprising: displaying, by the comments 
Doing so would provide an electronic shelf label (ESL) capable of switching a plurality of images displaying product information and providing product-related information for a manager or the like (P8). 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over   Byun US Publication No. 2015/0179129 in view of Bacallao US Publication No. 20180165670.
Re Claim 20, Byun discloses the electronic price tag according to claim 12, but fail to disclose wherein the location information comprises a two-dimensional code of a destination address where the second product is stored.  
However Bacallao discloses wherein the location information comprises a two-dimensional code of a destination address where the second product is stored (P79).
Given the teachings of Bacallao it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun with wherein the location information comprises a two-dimensional code of a destination address where the second product is stored.  
Doing so would enable the formation of a rolling inventory, list, or tabulation of the contents of the customer's shopping cart, together with the electronically-recorded customer transactions that ensue from promotional prompts or captured data from the ESL can be stored, maintained, and retrieved from the data storage of the personal computing device (P79).
laim 12, but fails to disclose wherein the at least one piece of second product information further comprise at least one piece of scan code payment information of the at least one second product, and the or each piece of scan code payment information comprises a two-dimensional code for payment provided for a mobile terminal.  
However Bacallao discloses wherein the at least one piece of second product information further comprise at least one piece of scan code payment information of the at least one second product, and the or each piece of scan code payment information comprises a two-dimensional code for payment provided for a mobile terminal (P79).  
Given the teachings of Bacallao it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun wherein the at least one piece of second product information further comprise at least one piece of scan code payment information of the at least one second product, and the or each piece of scan code payment information comprises a two-dimensional code for payment provided for a mobile terminal.
Doing so would enable the formation of a rolling inventory, list, or tabulation of the contents of the customer's shopping cart, together with the electronically-recorded customer transactions that ensue from promotional prompts or captured data from the ESL can be stored, maintained, and retrieved from the data storage of the personal computing device (P79).

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, fail to disclose wherein the location information comprises a two-dimensional code of a destination address where the second product is stored; wherein the at least one piece of second product information further comprise at least one piece of scan code payment information of the at least one second product, and the or each piece of scan code payment information comprises a two-dimensional code for payment provided for a mobile terminal; and wherein the trigger instruction is obtained by a sensor provided in the electronic price tag or on a shelf (P79).

Conclusion

Reference Bynum et al. is cited as pertinent to applicant disclosure, but not relied upon.
Bynum discloses s determining step of detecting when an individual is within the sensing area, a determination as to whether to notify an occurrence of the determination 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887